Case:18-04368-MCF13 Doc#:30 Filed:11/05/18 Entered:11/05/18 17:53:53                Desc: Main
                           Document Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF PUERTO RICO

 IN RE:
                                                         Case No. 18-04368 MCF
 JAIME PEREZ HERNANDEZ
 SSN xx-xx-2621                                         Chapter 13
 Debtor

              MOTION OBJECTING AMENDED PLAN DATED 11/05/2018

 TO THE HONORABLE COURT:

        COMES NOW creditor COOP A/C JESUS OBRERO through its legal representation

 who respectfully prays:

        1. That creditor Coop A/C Jesus Obrero (‘Coop’) is a secured creditor of the debtor

 herein.

        2. Debtor has amended the Schedule I to include a deduction from his salary as to

 Coop A/C Jesus Obrero loan guaranteed with the accumulated pension at ASR-PR, so he

 continues making direct payments to secured claim filed by Coop. (Docket Entry #27)

        3. Notwithstanding of the above, debtor’s amended plan dated 11/05/2018 has no

 provision to maintain regular payments directly to Coop (Claim #1); refer to Section 3.1 of

 said plan. (Docket entry #29)

        4. Also, said amended plan has no provision for the surrender of shares to Coop

 A/C Jesus Obrero; refer to Section 3.5.

        5. Section 1325(a)(5) (A) of the Bankruptcy Code, states as follows:

        “11 USC §1325 Confirmation of plan
              a) Except as provided in subsection (b), the court shall confirm a plan if--
                     ….
                     (5) with respect to each allowed secured claim provided for by the plan—
                             (A) the holder of such claim has accepted the plan;…”
Case:18-04368-MCF13 Doc#:30 Filed:11/05/18 Entered:11/05/18 17:53:53                  Desc: Main
                           Document Page 2 of 3


 JAIME PEREZ HERNANDEZ
 CASE NO: 18-04863 MCF-13
 MOTION OBJECTING AMENDED PLAN DATED 11/05/2018
 Page |2



        6. Creditor herein objects the confirmation because debtor’s plan dated 11/05/2018

 has no provide the surrender of shares, and to maintain direct payments as to secured

 claim #1.

        WHEREFORE appearing creditor requests from this Honorable Court to deny the

 confirmation of debtor’s plan.

                                          NOTICE
                          To all creditors and parties in interest

 Within fourteen (14) days after service as evidenced by the certification – and an additional
 three (3) days pursuant to Fed. R. Bankr. P. 9006(f) if you were served by mail – any party
 against whom this paper has been served, or any other party to the action who objects to
 the relief sought herein, must serve and file an objection or other appropriate response to
 this paper with the Clerk’s Office of the U.S. Bankruptcy Court for the District of Puerto
 Rico. If no opposition or other response is timely filed within the time allowed herein, the
 paper will be deemed unopposed, unless: (1) the requested relief is forbidden by law; (2)
 the requested relief is against public policy; (3) in the opinion of the Court, the interest of
 justice otherwise requires.


        I HEREBY CERTIFY that on this same date, I electronically filed the present motion

 with the Clerk of the Court using CM/ECF System which will send notification to: Ms.

 Monsita Lecaroz Arribas, Esq., ustpregion21.hr.ecf@usdoj.gov; to Mr. Jose R. Carrion

 Morales, Esq., newecfmail@ch13-pr.com; and to Mr. Roberto Figueroa Carrasquillo, Esq.

 cmecf@rfclawpr.com; and to all other registered CM/ECF participants in the instant case;

 and I FURTHER CERTIFY that I have mailed by U.S. Postal Service copy of the present
Case:18-04368-MCF13 Doc#:30 Filed:11/05/18 Entered:11/05/18 17:53:53          Desc: Main
                           Document Page 3 of 3


 JAIME PEREZ HERNANDEZ
 CASE NO: 18-04863 MCF-13
 MOTION OBJECTING AMENDED PLAN DATED 11/05/2018
 Page |3



 motion to Mr. Jaime Perez Hernandez, Alturas de Villa del Rey, K6 Calle Espana, Caguas,

 Puerto Rico 00725.

       RESPECTFULLY SUBMITTED in Humacao, Puerto Rico on the 5th day of

 November 2018.

                                         SANTOS BERRIOS LAW OFFICES, LLC
                                         PO BOX 9102
                                         HUMACAO PR 00792-9102
                                         TEL (787)285-1001, FAX 285-8358
                                         E-mail: santosberriosbk@gmail.com

                                         /S/JUAN A SANTOS-BERRIOS ESQ
                                            USDC-PR #212506
